 
 
I 
112th CONGRESS
1st Session
H. R. 2971 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2011 
Mr. Hultgren introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Oversight and Government Reform and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend titles 23, 45, and 49, United States Code, to encourage the use of private-public partnerships in transportation. 
 
 
1.Short titleThis Act may be cited as the Lincoln Legacy Infrastructure Development Act. 
2.FindingsCongress finds that— 
(1)the American Association of State Highway and Transportation Officials estimates current highway, bridge, public transit, and freight and passenger rail funding needs are approximately $225,000,000,000 to $340,000,000,000 per year through 2055, while current spending is less than $90,000,000,000 per year; 
(2)according to the organization known as Transportation for America, 69,223 bridges, or 11.5 percent of all highway bridges in the United States, are considered structurally deficient; 
(3)according to the Congressional Research Service, for fiscal year 2010, the Highway Trust Fund, the primary funding source for highways and transit, received approximately $35,000,000,000 in revenue but spent approximately $50,000,000,000; 
(4)Congress transferred $34,500,000,000 in general revenue to the Highway Trust Fund during the period of fiscal years 2008 to 2010 to keep the Highway Trust Fund solvent; 
(5)Highway Trust Fund outlays during the period of fiscal years 2011 to 2021 are expected to exceed revenues and interest by approximately $120,000,000,000; 
(6)the Congressional Budget Office estimates that the Highway Trust Fund will be unable to meet obligations of the Highway Trust Fund sometime during fiscal year 2012; 
(7)the United States Chamber of Commerce estimates that further deterioration of transportation networks could result in as much as $336,000,000,000 in lost growth during the 5 years after the date of enactment of this Act; 
(8)private-public partnerships are an important tool to help address transportation infrastructure shortfalls; 
(9)infrastructure experts estimate that there is more than $400,000,000,000 available for private-sector capital infrastructure investment; 
(10)according to the Federal Highway Administration, 29 States and 1 United States territory have enacted legislation enabling private-public partnerships; and 
(11)State and local governments are uniquely positioned to further develop and use innovative financing methods for all modes of infrastructure. 
3.Federal-aid highways 
(a)Vending machinesSection 111(b) of title 23, United States Code, is amended— 
(1)by striking Notwithstanding and inserting the following: 
 
(1)In generalNotwithstanding; and 
(2)by adding at the end the following: 
 
(2)Blind vending facilitiesNotwithstanding any other provision of this Act— 
(A)the Secretary shall not impose any surcharge on a State with respect to any blind vending facility established pursuant to paragraph (1); and 
(B)the priority accorded licensed blind vendors by paragraph (1) shall not be otherwise limited or diminished as a result of the implementation of the Lincoln Legacy Infrastructure Development Act.. 
(b)Toll roads, bridges, tunnels, and ferriesSection 129(a)(3) of title 23, United States Code, is amended in the last sentence by striking for any purpose for which Federal funds may be obligated by a State under this title and inserting , including revenues received as a result of any agreement entered into by the State for the sale, lease, or concession of a highway, bridge, or tunnel, only for purposes relating to a highway or transit transportation project carried out under this title or title 49. 
(c)HOV facilitiesSection 166(a) of title 23, United States Code, is amended by striking paragraph (2) and inserting the following: 
 
(2)Occupancy requirement 
(A)In generalExcept as provided in subparagraph (B) and in other provisions of this section, not fewer than 2 occupants per vehicle may be required for use of a HOV facility. 
(B)CongestionIn any case in which a State determines that a HOV facility is a degraded facility (as described in subsection (d)(2)(B)) or that the average speed of traffic on a HOV facility slows to less than the minimum average operating speed (as defined in subsection (d)(2)(A)), the State shall require not fewer than 3 occupants per vehicle for use of the HOV facility.. 
(d)Innovative surface transportation financing methods 
(1)Value pricing pilot programSection 1012(b)(1) of the Intermodal Surface Transportation Efficiency Act of 1991 (23 U.S.C. 149 note; 105 Stat. 1938) is amended in the second sentence by striking as many as 15 such State or local governments or public authorities and inserting States, local governments, and public authorities. 
(2)Interstate System reconstruction and rehabilitation pilot programSection 1216(b)(2) of the Transportation Equity Act for the 21st Century (23 U.S.C. 129 note; 112 Stat. 212) is amended— 
(A)in the first sentence, by striking 3 and inserting 10; and 
(B)by striking the second sentence. 
(e)Express lanes demonstration programSection 1604(b)(2) of the SAFETEA–LU (23 U.S.C. 129 note; 119 Stat. 1250) is amended in the matter preceding subparagraph (A)— 
(1)by striking 15; and 
(2)by striking 2005 through 2009 and inserting 2012 through 2017. 
(f)Interstate System construction toll pilot programSection 1604(c) of the SAFETEA–LU (23 U.S.C. 129 note; 119 Stat. 1253) is amended— 
(1)by striking paragraph (2); 
(2)by redesignating paragraphs (9) and (1) as paragraphs (1) and (2), respectively; and 
(3)in paragraph (8), by striking the date of enactment of this Act and inserting the date of enactment of the Lincoln Legacy Infrastructure Development Act. 
4.Infrastructure finance 
(a)Nonsubordination 
(1)Secured loansSection 603(b) of title 23, United States Code, is amended— 
(A)by striking paragraph (6); and 
(B)by redesignating paragraphs (7) and (8) as paragraphs (6) and (7), respectively. 
(2)Lines of creditSection 604(b) of title 23, United States Code, is amended— 
(A)by striking paragraph (8); and 
(B)by redesignating paragraphs (9) and (10) as paragraphs (8) and (9), respectively. 
(b)ReauthorizationSection 608(a) of title 23, United States Code, is amended— 
(1)in paragraph (1), by striking $122,000,000 for each of fiscal years 2005 through 2009 and inserting $750,000,000 for each of fiscal years 2012 through 2017; and 
(2)in paragraph (3) by striking $2,200,000 for each of fiscal years 2005 through 2009 and inserting $7,500,000 for each of fiscal years 2012 through 2017. 
5.Railroad Rehabilitation and Improvement Financing Program 
(a)Eligible activitiesSection 822(b)(1) of title 45, United States Code, is amended— 
(1)in subparagraph (B), by striking or at the end; 
(2)in subparagraph (C), by striking the period at the end and inserting a semicolon; and 
(3)by adding at the end the following: 
 
(D)carry out projects and activities that benefit high-speed rail; or 
(E)carry out development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, permitting, preliminary engineering and design work, and other preconstruction activities.. 
(b)Credit risk requirementsSection 822(h)(2) of title 45, United States Code, is amended by inserting For purposes of making a finding under subsection (g)(4), the Secretary, through the Administrator of the Federal Railroad Administration, shall consider the net present value of anticipated dedicated revenues or user fees to be collateral offered by the applicant. after the project.. 
(c)Biannual reportNot later than 6 months after the date of the enactment of this Act, and every 6 months thereafter, the Administrator of the Federal Railroad Administration shall submit a report to Congress that describes— 
(1)the number of loans pending and issued under section 822 of title 45, United States Code; and 
(2)the time taken to process each of the loans described in paragraph (1). 
6.Public transportation 
(a)DefinitionsIn this section— 
(1)the term Administrator mean the Administrator of the Federal Transit Administration; 
(2)the term covered HOT lane facility means any high occupancy/toll lane facility used by a bus service operated by a public transportation agency, without regard to whether the high occupancy/toll lane facility was converted from a high occupancy vehicle facility; 
(3)the term eligible project means a project carried out using funding under section 5307 or 5309 of title 49, United States Code; 
(4)the term eligible recipient means a recipient of funding under section 5307 or 5309 of title 49, United States Code; 
(5)the term experimental program means the public-private partnership experimental program established under subsection (b); and 
(6)the term fixed guideway miles includes fixed guideway revenue vehicle-miles, fixed guideway route miles, and fixed guideway vehicle passenger-miles. 
(b)Public-Private partnership experimental program 
(1)Program establishedThe Administrator shall establish a 6-year public-private partnership experimental program to encourage eligible recipients to carry out tests and experimentation in the project development process that are designed to— 
(A)attract private investment in covered projects; and 
(B)increase project management flexibility and innovation, improve efficiency, allow for timely project implementation, and create new revenue streams. 
(2)Implementation of programThe experimental program shall— 
(A)except as provided in paragraph (5), identify any provisions of chapter 53 of title 49, United States Code, and any regulations or practices thereunder, that impede greater use of public-private partnerships and private investment in covered projects; and 
(B)develop procedures and approaches that— 
(i)address the impediments described in subparagraph (A), in a manner similar to the Special Experimental Project Number 15 of the Federal Highway Administration (commonly referred to as SEP–15); and 
(ii)protect the public interest and any public investment in covered projects. 
(3)ReportNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter until the termination of the experimental program, the Administrator shall submit to Congress a report on the status of the experimental program. 
(4)RulemakingNot later than 180 days after the date of enactment of this Act, the Administrator shall issue rules to carry out the experimental program. 
(5)Rule of constructionNothing in this subsection may be construed to allow the Administrator to waive any requirement under— 
(A)section 5333 of title 49, United States Code; 
(B)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or 
(C)any other provision of Federal law not described in paragraph (2)(A). 
(c)Determination of number of fixed guideway miles 
(1)In generalFor purposes of apportioning funding under sections 5307 and 5309 of title 49, United States Code, the Administrator shall deem covered HOT lane facility miles in an area to be fixed guideway miles attributable to the area. 
(2)Amount apportioned not affectedNotwithstanding any other provision of law, the Secretary may not apportion an amount for an urbanized area under section 5307 or 5309 of title 49, United States Code, for fiscal year 2012, or any fiscal year thereafter, that is less than the amount apportioned for the urbanized area under section 5307 or 5309, respectively, for fiscal year 2011, if the reduction in amount is solely attributable to the requirement under paragraph (1). 
(3)Availability of fundsThere shall be available from the Mass Transit Account of the Highway Trust fund for fiscal year 2012, and each fiscal year thereafter, such sums as are necessary to carry out this subsection. 
7.Removal of cap on exempt facility bonds used to finance qualified highway or surface freight transfer facilities 
(a)In generalSubsection (m) of section 142 of the Internal Revenue Code of 1986 is amended— 
(1)by striking paragraph (2), and 
(2)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3). 
(b)Effective dateThe amendments made by this section shall apply to bonds issued after the date of the enactment of this Act. 
8.Reduction in annual adjustments to pay schedules for Federal employees for fiscal years 2013 through 2021For each of fiscal years 2013 through 2021, section 5303(a) of title 5, United States Code, shall be applied by substituting 1 percentage point for one-half of 1 percentage point. 
9.FundingOf the Federal funds saved for the period of fiscal years 2013 through 2021 as a result of the application of section 9 of this Act and subsections (b) and (c) of section 147 of the Continuing Appropriations Act, 2011 (Public Law 111–242; 124 Stat. 2607, 124 Stat. 3518)— 
(1)such sums as may be necessary to carry out this Act and any amendments made by this Act shall be deposited into the Highway Trust Fund; and 
(2)the remainder of the funds shall be used for purposes of deficit reduction. 
 
